FILE COPY


         RE:   Case   No.   15-0799                          DATE:    12/14/2015
         COA #:   12-14-00016-CV          TC#:     3-41887
STYLE    JUAN ENRIQUEZ
    v.   RICK THALER, BRAD LIVINGSTON, OLIVER BELL, TODD
         FOXWORTH, JOHN RUPERT, AND REYNALDO CASTRO

      Today the Supreme Court of Texas granted the second
motion for extension of time to file petition for review
under Tex. R. App.      P. 53.7(f)     in the above-referenced case.
The Petition was filed in our office on December 11,                    2015.


                               MS.    CATHY   S.   LUSK
                               CLERK, TWELFTH COURT OF APPEALS
                               1517 WEST FRONT, SUITE 354
                               TYLER, TX 75702